DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 8-14 recite the terms “image frame obtainer configured to”, “frame converter configured to”, “region of interest identifier configured to”, “stencil creator configured to” and are preceded by the limitation “…one or more processors; and one or more memory devices that store program code configured to be executed by the one or more processors, the program code comprising instructions for: image frame obtainer configured to…frame converter configured to…region of interest identifier configured to…stencil creator configured to….”
Because the limitations of claims 8-14 is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over PNUELI; Ayelet et al. US 20110099499 A1 (hereafter Pnueli) and in further view of Kendall; Geoff et al. US 20090217187 A1 (hereafter Kendall) and in further view of Udler, Arthur US 20050010877 A1 (hereafter Udler).
Regarding claim 1, “a method of generating an image stencil for a media device, the method comprising: obtaining a plurality of image frames from the media device; converting, for each of the obtained image frames, the obtained image frame to a reduced image frame, to generate a plurality of reduced image frames from the obtained image frames” Pnueli para 36-38 teaches graphical user interface (GUI) component identification wherein identifying a set of GUI components based on a screen image of a GUI. Method 100 includes, at 110, identifying a set of GUI components. A GUI component may comprise a GUI element(s) that facilitates performing a task associated with the GUI. The GUI components may be identified by a device. The identifying at 110 may be based on a screen image of a GUI. The screen image may comprise data describing a visual representation of the GUI. The data describing the visual representation of the GUI may comprise color values describing pixels making up the screen image. In one example, the screen image is acquired by a screen capture operation (e.g., a screenshot). A screenshot is, for example, a non-interacting bitmap image (e.g., a graphics interchange format (GIF) image, a Joint Photographic Experts Group (JPEG) image). The identifying at 110 may also be based on a secondary source of information. For example, the secondary source of information may describe a GUI hierarchy (e.g., a document object model (DOM)). The secondary source of information may also be a user input. While a second source is described, it is not intended to limit additional sources of information to a single additional source of information. It may be appropriate to acquire additional information from multiple additional sources. A person of ordinary skill in the art would have understood that the screenshot of Pnueli corresponds to a reduced image frame as a JPEG is a lossy compression for digital images in order identify GUI components and/or objects. Whereas a person of ordinary skill in the art would reasonably infer that GUIs typically display a plurality of image frames, Pnueli does not explicitly reference a plurality of image frames. 
Regarding “identifying regions of interest across the reduced image frames, the regions of interest including at least a first image region that includes an area that is static across the reduced image frames and a second image region that includes an area that is dynamic across the reduced image frames; generating the image stencil using the regions of interest, where the image stencil is opaque in at least the first image region and is transparent in at least the second image region; and storing the image stencil along with an identifier of the media device” Pnueli para 36-38 teaches Identifying the set of GUI components may also comprise detecting a geometric shape in the visual representation of the GUI. The geometric shape may enclose a GUI component. Identifying the set of GUI components may also include identifying a frequently used shape in the visual representation of the GUI as a GUI component. A frequently used shape may be a shape found in a database of known shapes. A frequently used shape may also be a shape found in the GUI multiple times. Self similarity techniques may be used to identify frequently used shapes. Identifying the set of GUI components may also include matching a region in the visual representation of the GUI to a template describing a commonly used GUI component. For example, check boxes, radio buttons, text input boxes, and so on are GUI components that can be found across many different types of GUIs and often share similar visual appearances. Identifying the set of GUI components may also include identifying a textual GUI component. A textual GUI component may be identified using an optical character recognition technique, morphological operations, and so on. Pnueli teaches the storing GUI identifying data in a data store in para 49-53. Pnueli, however, is silent with respect to storing the image stencil along with an identifier of the media device.
With respect to the inference discussed above with respect to Pnueli (a person of ordinary skill in the art would reasonably infer that GUIs typically display a plurality of image frames), Kendall teaches graphical user interfaces are not limited to text, graphics, sound and video (i.e., components comprising video and successive frames) See Kendal paragraphs 50, 113-125. More importantly, Kendall para 56 teaches FIG. 3 shows (a) how GUI components (300) may occupy an arbitrary position, orientation and volume in a 3D coordinate space, and (b) the display effectively acting as a viewport onto this space. The present invention enables any GUI component to be positioned within a 3D coordinate space, at any location, orientation, and scale. In addition, components may be displayed with a varying degree of opacity, ranging from completely transparent to completely opaque. As seen in FIG. 3(b), although component 300' is displayed on a 2D screen, it is rendered in manner whereby corner 302' appears closest may be displayed with a varying degree of opacity, ranging from completely transparent to completely opaque. Kendall is silent with respect to storing the image stencil along with an identifier of the media device. 
In an analogous art, Udler teaches the deficiency of Pnueli and Kendall (para 12, 20 – GUI profile storing a graphical user interface and associated components are stored and associated with a client ID). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Pnueli’s invention comprising a graphical user interface (GUI) component identification wherein identifying a set of GUI components based on a reduced screen image of a GUI by further incorporating known elements of Kendall’s invention which recognizes that graphical user interfaces comprising browsers typically present a combination of static and dynamic content in order to accurately capture all the component objects presented in the GUI and perform a more comprehensive GUI component identification. It would have been obvious before the effective filing date of the claimed invention to modify Pnueli and Kendal by further incorporating known elements of Udler’s invention which recognizes that graphical user interfaces comprising browsers typically present a combination of GUI components which when storing a GUI profile are stored in association with a client identifier because a person of ordinary skill in the art would have seen the obvious benefit of identifying GUI components to be stored in a data store of Pnueli and make recovery of the GUI identification more efficient by associating a client identifier with GUI data.
Regarding claim 2, “wherein said converting the image frame to a reduced image frame comprises converting the image frame to a monochrome image frame” is further rejected on obviousness grounds as discussed in the rejection of claim 1 discussing Pnueli’s screenshot is, for example, a non-interacting bitmap image (e.g., a graphics interchange format (GIF) image, a Joint Photographic Experts Group (JPEG) 
Regarding claim 3, “wherein the converting the obtained image frame to a reduced image frame comprises reducing a resolution of the obtained image frame” is further rejected on obviousness grounds as discussed in the rejection of claim 1 discussing Pnueli’s screenshot is, for example, a non-interacting bitmap image (e.g., a graphics interchange format (GIF) image, a Joint Photographic Experts Group (JPEG) image). A person of ordinary skill in the art would have understood that the screenshot of Pnueli corresponds to a reduced image frame as a JPEG is a lossy compression for digital images in order identify GUI components and/or objects.
Regarding claim 4, “wherein the obtained image frames are obtained from a graphical user interface (GUI) screen of the media device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 discussing Pnueli para 36-38 teaches graphical user interface (GUI) component identification wherein identifying a set of GUI components based on a screen image of a GUI. Method 100 includes, at 110, identifying a set of GUI components. A GUI component may comprise a GUI element(s) that facilitates performing a task associated with the GUI. The GUI components may be identified by a device. The identifying at 110 may be based on a screen image of a GUI. The screen image may comprise data describing a visual representation of the GUI. The data describing the visual representation of the GUI may comprise color values describing pixels making up the screen image. In one example, the screen image is acquired by a screen capture operation (e.g., a screenshot). A screenshot is, for example, a non-interacting bitmap image (e.g., a graphics interchange format (GIF) image, a Joint Photographic Experts Group (JPEG) image). 
Regarding claim 5, “wherein the GUI screen of the media device comprises at least one of a home screen or a guide screen of the media device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 discussing Pnueli para 36-38 teaches graphical user interface (GUI) component identification wherein identifying a set of GUI components based on a screen image of a GUI and the Examiner takes Official Notice that GUI comprising a browser typically comprises a home screen (see Callaghan; David M. US 20060224250 A1; Scott; Sherryl Lee Lorraine US 20060095506 A1; Fleizach; Christopher B. et al. US 20120116778 A1). 
Regarding claim 6. The method of claim 1, wherein the image stencil comprises an alpha channel that includes at least the second image region” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Kendall para 91 further teaches alpha blending which a person of ordinary skill in the art would have understood is typically accomplished utilizing an alpha channel. (see Brockmann; Ronald Alexander et al. US 20140289627 A1 teaching alpha blending and alpha channel) 
Regarding claim 7, “wherein the image stencil is transmitted to a plurality of media device hubs over a network” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Pnueli teaches the storing GUI identifying data in a data store in para 49-53 and Udler teaches para 12, 20 – GUI profile storing a graphical user interface and associated components are stored and associated with a client ID in a remote server; see also [0016] Server 104 includes a network interface 112, a memory 110 and a processor 108 and comprises an electronic computing device operable to receive, transmit, process, and store data associated with system 100.). 
Regarding system claims 8-14, the claims are grouped and rejected with the method claims 1-7 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-7 and because the steps of the method are easily converted into elements of computer system elements by one of ordinary skill in the art and wherein Pnueli para 33, 46-54 teaches elements performing the claimed functions of claims 8-14 corresponding to 
Regarding system claims 15-20, the claims are grouped and rejected with the method claims 1-7 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-7 and because the steps of the method are easily converted into elements of computer implemented method by one of ordinary skill in the art. Regarding the limitation of claim 17 not discussed in the rejection of claims 1-7, Pnueli paragraph [0047] teaches the user inputs to scroll down the browser before an image is obtained (However, a GUI instant may not all be visible in one screen image. For example, a user may have to scroll down a long webpage to access GUI components at the bottom of the webpage. In this case, the GUI components at the top of the webpage and the GUI components at the bottom of the webpage may be part of the same instant. This is consistent with the above, as scrolling down the web page is providing inputs to the web browser interface and not the webpage interface itself.).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421